DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Objection to the Specification
Applicant's arguments filed 05/24/2022 have been fully considered. Applicant argues that the amendment to the specification fixes the issue with the Specification. Examiner agrees and therefore withdraws the objection. 
Rejection Under 101
Applicant's arguments filed 05/24/2022 have been fully considered. Applicant argues:
That the claims do not recite an abstract idea since the claims recite an Ethereum-based blockchain to validate fulfillment requests for prescriptions and therefore do not fall under any of the abstract idea groupings. In response to Applicant’s argument, the claims fall under the abstract grouping of organizing human activity since they recite validating transactions in order to process prescription requests for patients. This can be categorized as covering personal behavior or interaction since the goal is to process fulfillment requests for patients’ prescriptions. 
The claims recite a practical application since the claims recite fulfilling a request for a prescription which effects a treatment or prophylaxis for a disease or medical condition. In response to Applicant’s argument, the recited amendment does not recite a particular treatment or prophylaxis. The act of fulfilling the prescription even if positively recited, is not a particular treatment and a treatment is not actually being administered to the patient. See MPEP 2106.04(d)(2).  
Rejection Under 103
Applicant's arguments filed 05/24/2022 have been fully considered. Applicant argues that:
Vish does not disclose fulfilling the request for the prescription based on the indication. In response to Applicant’s argument, Vish discloses that once the prescription is approved it can then be delivered to the patient, or in other words, it can be fulfilled based on the indication for a need to fulfill the prescription. See the updated rejection below. 
The prior art does not teach Ethereum blockchain as recited in the amended claim. In response to Applicant’s argument’s, this argument is directed to an amendment and is therefore moot. See the updated rejection that considers this amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 20 contain the trademark/trade name Ethereum.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a distributed ledger and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-9 are directed to a method for validating healthcare transactions (i.e., a process), claims 10-19 are directed to a system for validating healthcare transactions (i.e., a machine), claim 20 is directed to a non-transitory computer-readable medium for validating healthcare transactions (i.e., a manufacture). Accordingly, claims 1-20 are within at least one of the four statutory categories.  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 10 (and substantially similar with independent claims 1 and 20) recites: 
A system for validating healthcare transactions via a web-based platform, the system including: 
a server comprising: a processor and a memory storing instructions which, when executed by the processor, cause the system to: 
obtain a preliminary diagnosis from a remote computing device; 
compare the preliminary diagnosis to a predetermined diagnosis criteria; 
determine whether the preliminary diagnosis satisfies the predetermined diagnosis criteria;
determine a prescription based on the preliminary diagnosis; 
authorize payment to a predetermined entity when the preliminary diagnosis is determined to satisfy the predetermined diagnosis; 
generate a unique token when payment is authorized; 
record a transaction in an Ethereum-based blockchain based on the unique token to establish a recorded transaction, wherein the Ethereum-based blockchain is configured to execute instructions in response to obtaining a fulfillment request; 
associate the unique token with the recorded transaction; 
obtain a fulfillment request for the prescription from the remote computing device; 
validate, by the Ethereum-based blockchain in response to the obtained fulfillment request, the recorded transaction based on the unique token and the recorded transaction in the Ethereum-based blockchain to establish a validation;
transmit, by the Ethereum-based blockchain in response to the validation, an indication to fulfill the fulfillment request the prescription based on the validation to the remote computing device; and
fulfill the fulfilment request for the prescription based on the indication.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions (i.e., following rules), but for the recitation of generic computer components. For example, but for a server, a processor and a memory storing instructions, remote computing device, Ethereum blockchain, the limitations of this claim encompass organizing medical information in order to validate transactions and fulfill prescriptions. If a claim limitation, under its broadest reasonable interpretation, covers management personal behavior or interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9 and 11-19 reciting particular aspects of for validating healthcare transactions). 
Step 2A of the Alice/Mayo Test - Prong Two 
Claim 10 recites:
A system for validating healthcare transactions via a web-based platform, the system including: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a server comprising: a processor and a memory storing instructions which, when executed by the processor, cause the system to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
obtain a preliminary diagnosis from a remote computing device; (merely data-gathering steps as noted below, see MPEP 2106.05(g))
compare the preliminary diagnosis to a predetermined diagnosis criteria; 
determine whether the preliminary diagnosis satisfies the predetermined diagnosis criteria;
determine a prescription based on the preliminary diagnosis; 
authorize payment to a predetermined entity when the preliminary diagnosis is determined to satisfy the predetermined diagnosis; 
generate a unique token when payment is authorized; 
record a transaction in an Ethereum-based blockchain(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) based on the unique token to establish a recorded transaction, wherein the Ethereum-based blockchain is configured to execute instructions in response to obtaining a fulfillment request;(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
associate the unique token with the recorded transaction; 
obtain a fulfillment request for the prescription from the remote computing device; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
validate, by the Ethereum-based blockchain in response to the obtained fulfillment request, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the recorded transaction based on the unique token and the recorded transaction in the Ethereum-based blockchain(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) to establish a validation;
transmit, by the Ethereum-based blockchain in response to the validation, (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) an indication to fulfill the fulfillment request the prescription based on the validation to the remote computing device; and
fulfill the fulfilment request for the prescription based on the indication.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of a server, a processor and a memory storing instructions, remote computing device, Ethereum blockchain, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0035], [0036], [0046], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining preliminary diagnosis amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 9, 18-19 recite additional limitations which add insignificant extra-solution activity to the abstract idea and claims 2-9 and 11-19 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and adding insignificant extra-solution activity to the abstract idea. Additionally, the additional elements, other than the abstract idea per se, amount to no more than elements which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using a server, a processor and a memory storing instructions, remote computing device, Ethereum blockchain, e.g., Applicant’s spec describes the computer system with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0035], [0036], [0046]); a server, a processor and a memory storing instructions, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to adding insignificant extra solution activity and are generally linking the abstract idea to a particular field of environment. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 9, 18-19, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, gathering and displaying data (claims 9, 18), e.g., outputting or providing access to the information, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3); and transmitting data (claim 19), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vishnubhatla et al. (US 2012/0303388) (hereafter “Vish”), in view of Witchey (US 2015/0332283), in view of Daya (US 2019/0035499).
Regarding claim 1, Vish discloses a method for validating healthcare transactions via a web-based platform, the method including:
obtaining, by a server, a preliminary diagnosis from a remote computing device; (Vish Fig. 1 and corresponding text; [0084] discloses that prescription information is received by the RX validation and selection facility 102);
comparing, by the server, the preliminary diagnosis to a predetermined diagnosis criteria; (Vish [0084] the RX validation and selection facility 102 includes modules for identifying patient allergies or sensitivities, modules for identifying potential interactions among medications prescribed or proposed to be prescribed, and modules to propose medications that have produced favorable outcomes in other similar patients)
determining, by the server, whether the preliminary diagnosis satisfies the predetermined diagnosis criteria; (Vish [0086] the RX validation and selection facility 102 may verify formulary compliance, determine drug allergy information associated with the prescribed drugs, and confirm the drug interaction information associated with the prescribed medication)
determining a prescription based on the preliminary diagnosis; (Vish [0084] the RX validation and selection facility 102 includes modules for identifying patient allergies or sensitivities, modules for identifying potential interactions among medications prescribed or proposed to be prescribed, and modules to propose medications that have produced favorable outcomes in other similar patients [0086] the RX validation and selection facility 102 may verify formulary compliance, determine drug allergy information associated with the prescribed drugs, and confirm the drug interaction information associated with the prescribed medication)
authorizing payment, by the server, to a predetermined entity when the preliminary diagnosis is determined to satisfy the predetermined diagnosis; (Vish [0134] the insurance and payments facility 138 utilizes medication information to identify reimbursement and the non reimbursement medications; [0207] payment details is accessed in real-time by the prescription management validation and selection facility 102 to make sure the prescription is covered by the patient’s insurance); 
obtaining, by the server, a fulfillment request for the prescription from the remote computing device; (Vish Fig.1 and corresponding text; [0084] prescription filling request is received at the RX validation facility 102);
transmitting, in response to the validation, an indication to fulfill the fulfillment request for the prescription based on the validation to the remote computing device; and (Vish [0097], the prescription management facility 106 provides notification that the medication is approved for administration after the prescription is validated).
fulfilling the fulfilment request for the prescription based on the indication. (Vish [0097] The prescription management facility 106 may be in electronic communication with the medication supply interface, and may provide notification which may be output through the medication supply interface that the medication is approved for administration and whether the medication is in the medication storage device. The medication management facility 106 may be kept constantly up to date with regard to the inventory of the medication storage facility by the ordering and administration functions described herein. [0099] Once the medication is delivered to the desired destination, it may be administered)
Vish does not appear to explicitly disclose generating a unique token, by the server, when payment is authorized; recording a transaction, by the server, in a blockchain based on the unique token to establish a recorded transaction; associating, by the server, the unique token with the recorded transaction; validating, by the blockchain in response to the obtained fulfillment request, the recorded transaction based on the unique token and the recorded transaction in the blockchain to establish a validation. However, Witchey teaches it is old and well-known in the art of healthcare data processing wherein:
generating a unique token, by the server, when payment is authorized; (Witchey Fig. 2 and corresponding text; [0054] obtaining a validity block for the healthcare transaction. The validity block is a function of the validity token, historical block identifier, healthcare token/transaction, and digital signature [0043], example healthcare tokens/transactions could include a test result, a genetic sequence, a diagnosis, a prognosis, a patient identifier, a caregiver identifier, a fee, a payer identifier, or other type of information. Validity block is the digital token);
recording a transaction, by the server, in a blockchain based on the unique token to establish a recorded transaction (Witchey Fig. 2 and step 270, the transaction is recorded in healthcare blockchain); 
associating, by the server, the unique token with the recorded transaction; (Witchey Fig. 2 and corresponding text; [0054], obtaining a validity block for the healthcare transaction. The validity block is a function of the validity token, historical block identifier, healthcare token/transaction, and digital signature.);
validating, by the blockchain in response to the obtained fulfillment request, the recorded transaction based on the unique token and the recorded transaction in the blockchain to establish a validation; (Witchey Fig. 2 step 270 and corresponding text; [0061] healthcare action/transaction is validated and the healthcare historical blockchain is updated with the validity block in time stamp order) 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare transaction validation before the effective filing date of the claimed invention to modify the system of Vish to include: generating a unique token, by the server, when payment is authorized; recording a transaction, by the server, in a blockchain based on the unique token to establish a recorded transaction; associating, by the server, the unique token with the recorded transaction; validating, by the blockchain in response to the obtained fulfillment request, the recorded transaction based on the unique token and the recorded transaction in the blockchain to establish a validation as taught by Witchey in order to improve transaction validation in the healthcare system. See Witchey [0016].
Vish-Witchey does not appear to teach Ethereum-based blockchain; wherein the Ethereum-based blockchain is configured to execute instructions in response to obtaining a fulfillment request. However, Daya teaches it is old and well-known in the art of healthcare data processing to have:
Ethereum-based blockchain; wherein the Ethereum-based blockchain is configured to execute instructions in response to obtaining a fulfillment request; (Daya [0068] The ADBP may utilize its own platform or another existing third party platform for blockchain, such as Ethereum [0066] The AD can employ block chain technology to store, transmit, and share information between the patient, pharmacist, physician, provide caregiver, wellness company, health payer/health insurance company, life insurance company, pharmaceutical company, consumer stores, an/or any other party)
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify Vish-Witchey to incorporate Ethereum-based blockchain that can fulfill requests as taught by Daya in order to provide a secure transfer of information. See Daya [0007]. 
Regarding claim 2, Vish-Witchey-Daya teaches the method of claim 1, and Witchey further teaches wherein the transaction includes an authorization for the payment to the predetermined entity and the preliminary diagnosis. (Witchey [0062], transaction includes receiving a digital redeemable token after the validity block has been updated. The digital token could be virtual currency (e.g., a digital coin, BitCoin, Litecoin, Peercoin, Dogecoin, a propriety healthcare coin, etc.); [0064], transactions includes payment and generates validity blocks accordingly).
Regarding claim 3, Vish-Witchey-Daya teaches the method of claim 1, and Vish further discloses wherein the preliminary diagnosis includes a preliminary diagnosis information. (Vish [0084] and Fig. 1, prescription information is received by the RX validation and selection facility 102. The prescription includes prescription information).
Regarding claim 4, Vish-Witchey-Daya teaches the method of claim 1, and Vish further discloses wherein the preliminary diagnosis includes a prescription information. (Vish [0084] and Fig. 1, prescription information is received by the RX validation and selection facility 102. The prescription includes prescription information).
Regarding claim 5, Vish-Witchey-Daya teaches the method of claim 4, and Vish further discloses wherein the prescription information includes at least one of a name of a prescribing physician, (Vish [0081] the prescribing system apply a plurality of identification methods to uniquely identify, record, and document details of person entering the orders, i.e., the prescribing physician identification), a nature of a physician's practice, a name prescribed prescription, (Vish [0194], medication name), a dosage of the name prescribed prescription,(Vish [0091] dosage) a unique transaction serial number, or a transaction timestamp.
Regarding claim 6, Vish-Witchey-Daya teaches the method of claim 4, and Witchey further teaches wherein the unique token includes a data related to the preliminary diagnosis. (Witchey Fig. 2 and corresponding text; [0054], obtaining a validity block for the healthcare transaction. The validity block is a function of the validity token, historical block identifier, healthcare token/transaction, and digital signature; [0043], example healthcare tokens/transactions could include a test result, a genetic sequence, a diagnosis, a prognosis, a patient identifier, a caregiver identifier, a fee, a payer identifier, or other type of information. Validity block is a function of healthcare transactions and healthcare transaction can be a diagnosis).
Regarding claim 7, Vish-Witchey-Daya teaches the method of claim 6, and Witchey further teaches wherein the unique token further includes a unique identifier. (Witchey Fig. 2 and corresponding text; [0054] obtaining a validity block for the healthcare transaction. The validity block is a function of the validity token, historical block identifier, healthcare token/transaction, and digital signature [0043] example healthcare tokens/transactions could include a test result, a genetic sequence, a diagnosis, a prognosis, a patient identifier, a caregiver identifier, a fee, a payer identifier, or other type of information. Validity block is a function of digital signature).
Regarding claim 8, Vish-Witchey-Daya teaches the method of claim 1, and Vish further discloses wherein the preliminary diagnosis includes at least one of diagnosis information, scan data captured by medical imaging systems, or sample test data. (Vish [0084], the prescription received by the RX validation facility includes prescription information).
Regarding claim 9, Vish-Witchey-Daya teaches the method of claim 1, and Vish further discloses wherein the method further includes: obtaining, by the server, an indication that the fulfillment request has been fulfilled; (Vish [0094] the RX delivery facility communicates in real-time through network about the delivery details of the medication to other facilities in the system 100); and displaying an alert, on a user device, that the fulfillment request has been fulfilled. (Vish [0094], the RX delivery facility communicates in real-time through network about the delivery details of the medication to other facilities in the system 100; [0247], the system records different types of prompts that may occur while administrating the medication to the patient. The prompts may include warnings and alerts).
Regarding claim 10, the claim recites substantially similar limitations as those already recited in the rejection of claim 1 and, as such, is rejected for similar reasons as given above. Additionally, Vish further discloses a server comprising: a processor and a memory storing instructions which, when executed by the processor, cause the system to: (Vish [0492], the system includes processor and memory [0492] a machine that executes computer software, program codes, and/or instructions on a processor):
Regarding claim 11, the claim recites substantially similar limitations as those already recited in the rejection of claim 2 and, as such, is rejected for similar reasons as given above.
Regarding claim 12, the claim recites substantially similar limitations as those already recited in the rejection of claim 3 and, as such, is rejected for similar reasons as given above.
Regarding claim 13, the claim recites substantially similar limitations as those already recited in the rejection of claim 4 and, as such, is rejected for similar reasons as given above.
Regarding claim 14, the claim recites substantially similar limitations as those already recited in the rejection of claim 5 and, as such, is rejected for similar reasons as given above.
Regarding claim 15, the claim recites substantially similar limitations as those already recited in the rejection of claim 6 and, as such, is rejected for similar reasons as given above.
Regarding claim 16, the claim recites substantially similar limitations as those already recited in the rejection of claim 7 and, as such, is rejected for similar reasons as given above.
Regarding claim 17, the claim recites substantially similar limitations as those already recited in the rejection of claim 8 and, as such, is rejected for similar reasons as given above.
Regarding claim 18, the claim recites substantially similar limitations as those already recited in the rejection of claim 9 and, as such, is rejected for similar reasons as given above.
Regarding claim 19, Vish-Witchey-Daya teaches the system of claim 10, and Witchey further teaches wherein the instructions when executed further cause the system to transmit the unique token to a user device (Witchey Fig. 2 and corresponding text; [0061], the validity block is sent to peers in the validity network). 
Regarding claim 20, the claim recites substantially similar limitations as those already recited in the rejection of claim 1 and, as such, is rejected for similar reasons as given above. Additionally, Vish further discloses a non-transitory computer-readable medium storing a program (Vish [0492] the system includes processor and memory, a machine that executes computer software, program codes, and/or instructions on a processor. The Subject Methods and Systems invention may be implemented as a method on the machine, as a system or apparatus as part of or in relation to the machine, or as a computer program product embodied in a computer readable medium executing on one or more of the machines).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686